DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 22 June 2018.
Claims 1-48 and 50 are currently pending and have been examined.
This action is made NON-FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1600991.2, filed on 19 January 2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 22 June 2018, 3 January 2019, and 19 February 2021 are in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamfered apertures (Claim 7); at least a subset of the apertures arranged in two lines (Claim 9); one coupling portion from each of two retaining clips receive in an apertures at a same time (Claim 10); elongate member - triangular prism (Claim 23), rectangular prism (Claim 24), square prism (Claim 25), tube (Claim 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because it contains an implied phrase, “The present disclosure can provide…” See MPEP § 608.01(b). Correction is required.  

Specification
The disclosure is objected to because of the following informalities:
In Page 15 (lines 2-3 of the last paragraph) and in Page 16 (line 2 of the second full paragraph), “retaining portions” should read --coupling portions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 35 recites the limitation “at least one of the two coupling portions”. There is insufficient antecedent basis for this limitation in the claim; two coupling portions are not previously recited in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 11-17, 27, 29-31, 33-41, 43-48, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels (US 1,236,150).
With respect to Claim 1, Daniels (annotated Figs. 1-4 on Page 5) discloses a metal fencing system comprising:
2a plurality of metal fence posts (5, 6; metallic steel fence post; Col. 1, line 44); and
3a plurality of retaining clips (10),
4wherein each metal fence post (5, 6) of the plurality of metal fence posts comprises 5a plurality of discrete apertures (7) arranged to receive a coupling portion (11) of a retaining clip (10);  6and
7wherein each retaining clip (10) comprises a central fencing wire securing portion (10a) and two 8opposing coupling portions (11) arranged in use to cooperate with the discrete apertures (7) and to secure 9the retaining clip (10) to the metal fence post (5, 6).

    PNG
    media_image1.png
    1052
    722
    media_image1.png
    Greyscale

With respect to Claim 2, Daniels (annotated Figs. 1-4 on Page 5) discloses that the two coupling portions (11) are at opposing ends of the central fencing wire securing portion (10a).
	With respect to Claim 3, Daniels (annotated Figs. 1-4 on Page 5) discloses that at least one of the two coupling portions (11) is arranged to deflect in a first direction when penetrating an aperture (7) of a metal fence post (5, 6) and to return to an un-deflected position once through 
	With respect to Claim 4, Daniels (annotated Figs. 1-4 on Page 5) discloses that the metal fence post (5, 6) is sufficiently rigid such that the metal fence post (5, 6) does not deflect when at least one of the two coupling portions (11) penetrates an aperture (7) of the metal fence post (5, 6).
	With respect to Claim 8, Daniels (annotated Figs. 1-4 on Page 5) discloses that at least a subset of the apertures (7) are arranged in a line along one of the metal 3fence posts (5, 6).
	With respect to Claim 11, Daniels (annotated Figs. 1-4 on Page 5) discloses that the apertures (7) are capable of contacting a portion of a coupling portion (11) to restrict free rotation of the coupling portion (11) relative to an aperture (7) when the coupling portion (11) is located in an aperture (7).
	With respect to Claim 12, Daniels (annotated Figs. 1-4 on Page 5) discloses that the apertures (7) are in the form of punched holes penetrating a wall of the metal fence posts (5, 6).
	With respect to Claim 13, Daniels (annotated Figs. 1-4 on Page 5) discloses that the apertures (7) are in the form of drilled holes penetrating a wall of the metal fence posts (5, 6).
	It is to be noted that the limitations “punched” of Claim 12 and “drilled” of Claim 13 are considered product-by-process limitations. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
	With respect to Claim 14, Daniels (annotated Figs. 1-4 on Page 5) discloses that the metal fence posts (5, 6) further comprise a surface (6)  against which fencing wire (8) may be secure. 
	With respect to Claim 15, Daniels (annotated Figs. 1-4 on Page 5) discloses that the plurality of discrete apertures (7) are uniformly spaced along at least part of the length of the surface (6).
	With respect to Claim 16, Daniels (annotated Figs. 1-4 on Page 5) discloses that a portion (5) of the metal fence posts (5, 6) extends in a direction generally perpendicular to a face of the surface (6).
Claim 17, Daniels (annotated Figs. 1-4 on Page 5) discloses that in use fencing wire (8) is secured between the central fencing wire securing portion (10a) and the surface (6) against which fencing wire (6) may be secured.	With respect to Claim 27, Daniels (annotated Figs. 1-4 on Page 5) discloses that the metal fence posts (5, 6; being an angled bar) are in the form of sheet metal (Col. 1, line 44) bent or rolled into a generally U-shaped cross-section.
It is to be noted that the limitation “bent or rolled” is considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 29, Daniels (annotated Figs. 1-4 on Page 5) discloses that the coupling portions (11) extend in a generally perpendicular direction to an elongate axis extending through the center of the central fencing wire securing portion (10a) and parallel to the fencing wire (8).
	With respect to Claim 30, Daniels (annotated Figs. 1-4 on Page 5) discloses that each of the coupling portions (11) comprises a first portion (11a) connected to and extending away from the central fencing wire securing portion (10a) and a second distal portion (12) extending towards the central fencing wire securing portion (10a).
	With respect to Claim 31, Daniels (annotated Figs. 1-4 on Page 5) discloses that each of the coupling portions (11) has an angle of less than 90 degrees between the first portion (11a) and the central fencing wire securing portion (10a).
	With respect to Claim 33, Daniels (annotated Figs. 1-4 on Page 5) discloses that rigidity of the coupling portions (11) is set such as to allow a user to be capable of causing the coupling portions (11) to penetrate through the apertures (7) of the metal fence posts (5, 6) using hand force.
	With respect to Claim 34, Daniels (annotated Figs. 1-4 on Page 5) discloses a metal fence post (5, 6, metallic steel fence post; Col. 1, line 44) for receiving fencing wire (8), the metal fence post (5, 6) comprising:
a surface (6) against which fencing wire (8) may be secured; and

wherein a portion (5) of the metal fence post (5, 6) extends in a direction generally perpendicular to a face of the surface (5).
With respect to Claim 35, Daniels (annotated Figs. 1-4 on Page 5) discloses that the metal fence post (5, 6) is sufficiently rigid such that the metal fence post (5, 6) does not deflect when at least one of two coupling portions (11) of a retaining clip (10) penetrates an aperture (7) of the metal fence post (5, 6).
With respect to Claim 36, Daniels (annotated Figs. 1-4 on Page 5) discloses that the metal fence post (5, 6) is in the form of an elongate member (5, 6; angled bar) comprising an outer metal perimeter (best shown in Fig. 1) and an inner hollow region (not shown) and wherein the apertures (7) are arranged along at least one face of the metal perimeter, wherein the hollow region is formed by a right angle of the angled, metal fence post (5, 6).
With respect to Claim 37, Daniels (annotated Figs. 1-4 on Page 5) discloses a retaining clip (10) for a metal fence post (5, 6), the retaining clip (10) comprising:
a central fencing wire securing portion (10a); and
two opposing coupling portions (11) arranged in use to cooperate with at least one aperture (7) of a metal fence post (5, 6)
 wherein at least one of the two opposing coupling portions (11) is arranged to deflect in a first direction when penetrating an aperture of the metal fence post and to return to an un-deflected position once through the aperture. See Col. 2, lines 73-81, wherein projections (12) spring inwardly on the coupling portions (11) in their passage through the aperture (7) and then outwardly.
With respect to Claim 38, Daniels (annotated Figs. 1-4 on Page 5) discloses that the two coupling portions (11) are at opposing ends of the central fencing wire securing portion (10a).
With respect to Claim 39, Daniels (annotated Figs. 1-4 on Page 5) discloses that the two coupling portions (11) extend in a generally perpendicular direction to an elongate axis extending through the center of the central fencing wire securing portion (10a) and parallel to a fencing wire (8).
With respect to Claim 40, Daniels (annotated Figs. 1-4 on Page 5) discloses that each of the two coupling portions (11) comprises a first portion (11a) connected to and extending away 
With respect to Claim 41, Daniels (annotated Figs. 1-4 on Page 5) discloses that each of the two coupling portions (11) has an angle of less than 90 degrees between the first portion (11a) and the central fencing wire securing portion (10a).
With respect to Claim 43, Daniels (annotated Figs. 1-4 on Page 5) discloses a line wire retaining clip (10) for a metal fence post (5, 6), the line wire retaining clip (10) comprising:
a central line wire securing portion (10a); and
two opposing coupling portions (11) arranged in use to cooperate with a single aperture (7) of a metal fence post (5, 6), wherein at least one of the two opposing coupling portions (11) is arranged to deflect in a first direction when penetrating an aperture (7) of the metal fence post (5, 6) and to return to an un-deflected position once through the aperture (7). See Col. 2, lines 73-81, wherein projections (12) spring inwardly on the coupling portions (11) in their passage through the aperture (7) and then outwardly.
With respect to Claim 44, Daniels (annotated Figs. 1-4 on Page 5) discloses that the two coupling portions (11) are disposed at distal ends of the central line wire securing portion (10a)
With respect to Claim 45, Daniels (annotated Figs. 1-4 on Page 5) discloses that the central line wire securing portion (10a) has a substantially circular shape.
With respect to Claim 46, Daniels (annotated Figs. 1-4 on Page 5) discloses that the two coupling portions (11) extend in a generally perpendicular direction to the circumference of the central line wire securing portion (10a).
With respect to Claim 47, Daniels (annotated Figs. 1-4 on Page 5) discloses that each of the two coupling portions (11) comprises a first portion (11a) connected to and extending away from the central line wire securing portion (10a) and a second distal portion (12) extending towards the central line wire securing portion (10a).
With respect to Claim 48, Daniels (annotated Figs. 1-4 on Page 5) discloses that each of the two coupling portions (11) is generally V-shaped and extends in a same direction away from the central line wire securing portion (10a).
With respect to Claim 50, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. 
Therefore, Daniels (annotated Figs. 1-4 on Page 5) discloses a method of erecting a metal fence comprising the metal fencing system of Claim 1. 

Claims 1-2, 4, 8, 10-17, 20-22, 27, 29, 32-36, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferris (US 1,516,179)
	With respect to Claim 1, Ferris (annotated Figs. 1-3 on Page 11) discloses a metal fencing system comprising:
2a plurality of metal fence posts (X, lines 30-32); and
3a plurality of retaining clips (16),
4wherein each metal fence post of the plurality of metal fence posts (X) comprises 5a plurality of discrete apertures (15) arranged to receive a coupling portion (17, 18) of a retaining clip (16);  6and
7wherein each retaining clip (16) comprises a central fencing wire securing portion (16a, 19) and two 8opposing coupling portions (17, 18) arranged in use to cooperate with the discrete apertures (15) and to secure 9the retaining clip (16) to the metal fence post (X).
With respect to Claim 2, Ferris (annotated Figs. 1-3 on Page 11) discloses that the two coupling portions (17, 18) are at opposing ends of the central fencing wire securing portion (16a, 19).
With respect to Claim 4, Ferris (annotated Figs. 1-3 on Page 11) discloses that each metal fence post (X) is sufficiently rigid such that the metal fence post (X) does not deflect when at least one of the two coupling portions (17, 18) penetrates an aperture (15) of the metal fence post (X).
With respect to Claim 8, Ferris (annotated Figs. 1-3 on Page 11) discloses that at least a subset of the apertures (15) are arranged in a line along one of the metal fence posts (X).
With respect to Claim 10, Ferris (annotated Figs. 1-3 on Page 11) discloses that each aperture (15) is of a sufficient size to accept one coupling portion (17, 18) from each of two retaining clips (16) at a same time as shown in a circled portion (A).

    PNG
    media_image2.png
    785
    627
    media_image2.png
    Greyscale

With respect to Claim 11, Ferris (annotated Figs. 1-3 on Page 11) discloses that the apertures (15) are capable of contacting a portion of a coupling portion (17, 18) to restrict free rotation of the coupling portion (17, 18) relative to an aperture (15) when the coupling portion (17, 18) is located in an aperture (15).
Claim 12, Ferris (annotated Figs. 1-3 on Page 11) discloses that the apertures (15) are in the form of punched holes penetrating a wall of the metal fence posts (X).
With respect to Claim 13, Ferris (annotated Figs. 1-3 on Page 11) discloses that the apertures (15) are in the form of drilled holes penetrating a wall of the metal fence posts (X).
It is to be noted that the limitations “punched” of Claim 12 and “drilled” of Claim 13 are considered product-by-process limitations. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 14, Ferris (annotated Figs. 1-3 on Page 11) discloses that the metal fence posts (X) further comprises comprise a surface (10) against which fencing wire (20) may be secured.
With respect to Claim 15, Ferris (annotated Figs. 1-3 on Page 11) discloses that the plurality of discrete apertures (15) are uniformly spaced along at least part of the length of the surface (10).
With respect to Claim 16, Ferris (annotated Figs. 1-3 on Page 11) discloses that a portion (11, 13) of the metal fence posts (X) extends in a direction generally perpendicular to a face of the surface (10).
With respect to Claim 17, Ferris (annotated Figs. 1-3 on Page 11) discloses that in use fencing wire (20) is secured between the central fencing wire securing portion (16a, 19) and the surface (10) against which fencing wire (20) may be secured.
With respect to Claim 20, Ferris (annotated Figs. 1-3 on Page 11) discloses that the metal fence posts (X) are in the form of an elongate member (X) comprising an outer metal perimeter (O) defining a closed or partially closed hollow inner region (H) with apertures (15) arranged along at least one face of the metal perimeter (O).
With respect to Claim 21, Ferris (annotated Figs. 1-3 on Page 11) discloses that a face of the elongate member (X) comprises a slot, formed by the partially closed hollow inner region (H), extending along at least part of the length of the elongate member (X).
With respect to Claim 22, Ferris (annotated Figs. 1-3 on Page 11) discloses that the elongate member (X) is an elongate prism.
Claim 27, Ferris (annotated Figs. 1-3 on Page 11) discloses that the metal fence posts (X) are in the form of sheet metal bent or rolled into a generally U-shaped cross-section.
It is to be noted that the limitation “bent or rolled” is considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 29, Ferris (annotated Figs. 1-3 on Page 11) discloses that the coupling portions (17, 18) extend in a generally perpendicular direction to an elongate axis (E) of the central fencing wire securing portion (16a, 19).
With respect to Claim 32, Ferris (annotated Figs. 1-3 on Page 11) discloses that the retaining clip (16) is in the form of an elongate line having a straight central portion (16a) and two generally V-shaped portions (17a, 18a) at either end thereof, and
wherein apexes of the two V-shaped portions (17a, 18a) extend in a same direction away from the straight central portion (16a, 19).
With respect to Claim 33, Ferris (annotated Figs. 1-3 on Page 11) discloses that rigidity of the coupling portions (17, 18) is set such as to allow a user to be capable of causing the coupling portions (17, 18) to penetrate through the apertures (15) of the metal fence posts (X) using hand force.
With respect to Claim 34, Ferris (annotated Figs. 1-3 on Page 11) discloses a metal fence post (X) for receiving fencing wire (20), the metal fence post (X) comprising:
a surface (10) against which fencing wire (20) may be secured; and
a plurality of discrete apertures (15) uniformly spaced along at least part of the length of the surface (10),
wherein a portion (11, 13) of the metal fence post (X) extends in a direction generally perpendicular to a face of the surface (10).
With respect to Claim 35, Ferris (annotated Figs. 1-3 on Page 11) discloses that the metal fence post (X) is sufficiently rigid such that the metal fence post (X) does not deflect when at least one of two coupling portions (17, 18) penetrates an aperture (15) of the metal fence post (X).
Claim 36, Ferris (annotated Figs. 1-3 on Page 11) discloses that the metal fence post (X) is in the form of an elongate member (X) comprising an outer metal perimeter (O) and an inner hollow region (H) and wherein the apertures (15) are arranged along at least one face of the metal perimeter (O).
With respect to Claim 50, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Ferris (annotated Figs. 1-3 on Page 11) a method of erecting a metal fence comprising the metal fencing system of Claim 1. 

Claims 1-2, 4-5, 7-8, 11-17, 20-21, 26, 29-30, 33-36, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 987,485).
With respect to Claim 1, Peterson (annotated Figs. 1-4 on Page 15) discloses a metal fencing system comprising:
2a plurality of metal fence posts (10, tubular and of metal; Col. 1, lines 33-34); and
3a plurality of retaining clips (13),
4wherein each metal fence post of the plurality of metal fence posts (10) comprises 5a plurality of discrete apertures (11) arranged to receive a coupling portion (14, 15) of a retaining clip (13);  6and
7wherein each retaining clip (13) comprises a central fencing wire securing portion (13a) and two 8opposing coupling portions (14, 15) arranged in use to cooperate with the discrete apertures (11) and to secure 9the retaining clip (13) to the metal fence post (10).
With respect to Claim 2, Peterson (annotated Figs. 1-4 on Page 15) discloses that the two coupling portions (14, 15) are at opposing ends of the central fencing wire securing portion (13a).
With respect to Claim 4, Peterson (annotated Figs. 1-4 on Page 15) discloses that each metal fence post (10) is sufficiently rigid such that the metal fence post (10) does not deflect when at least one of the two coupling portions (14, 15) penetrates an aperture (11) of the metal 

    PNG
    media_image3.png
    756
    494
    media_image3.png
    Greyscale

Claim 5, Peterson (annotated Figs. 1-4 on Page 15) discloses that the apertures (11) are circular.
With respect to Claim 7, Peterson (annotated Figs. 1-4 on Page 15) discloses that a portion of each of the apertures (11) are chamfered such that the chamfer cooperates with the coupling portions (14, 15) of the retaining clip (13) as best shown in Fig. 2.
With respect to Claim 8, Peterson (annotated Figs. 1-4 on Page 15) discloses that at least a subset of the apertures (11) are arranged in a line along one of the metal fence posts (10).
With respect to Claim 11, Peterson (annotated Figs. 1-4 on Page 15) discloses that the apertures (11) are capable of contacting a portion of a coupling portion (14, 15) to restrict free rotation of the coupling portion (14, 15) relative to an aperture (11) when the coupling portion (14, 15) is located in an aperture (11).
With respect to Claim 12, Peterson (annotated Figs. 1-4 on Page 15) discloses that the apertures (11) are in the form of punched holes penetrating a wall of the metal fence posts (10).
With respect to Claim 13, Peterson (annotated Figs. 1-4 on Page 15) discloses that the apertures (11) are in the form of drilled holes penetrating a wall of the metal fence posts (10).
It is to be noted that the limitations “punched” of Claim 12 and “drilled” of Claim 13 are considered product-by-process limitations. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 14, Peterson (annotated Figs. 1-4 on Page 15) discloses that the metal fence posts (10) further comprises comprise a surface (10a) against which fencing wire (12)  may be secured.
With respect to Claim 15, Peterson (annotated Figs. 1-4 on Page 15) discloses that the plurality of discrete apertures (11) are uniformly spaced along at least part of the length of the surface (10a).
With respect to Claim 16, Peterson (annotated Figs. 1-4 on Page 15) discloses that a portion (10b) of the metal fence posts (10) extends in a direction generally perpendicular to a face of the surface (10a).
Claim 17, Peterson (annotated Figs. 1-4 on Page 15) discloses that in use fencing wire (12) is secured between the central fencing wire securing portion (13a) and the surface (10a) against which fencing wire (12) may be secured.
With respect to Claim 20, Peterson (annotated Figs. 1-4 on Page 15) discloses that the metal fence posts (10) are in the form of an elongate member (10) comprising an outer metal perimeter (O) defining a closed inner region (C) with apertures (11) arranged along at least one face of the metal perimeter (O).
With respect to Claim 21, Peterson (annotated Figs. 1-4 on Page 15) discloses that a face (F, top surface) of the elongate member (10) comprises a slot (S) extending along at least part of the length of the elongate member (10).
With respect to Claim 26, Peterson (annotated Figs. 1-4 on Page 15) discloses that the elongate member (10) is a tube.
With respect to Claim 29, Peterson (annotated Figs. 1-4 on Page 15) discloses that the coupling portions (14, 15) extend in a generally perpendicular direction to an elongate axis extending through the center of the central fencing wire securing portion (13a) and parallel to the fencing wire (12).
With respect to Claim 30, Peterson (annotated Figs. 1-4 on Page 15) discloses that each of the coupling portions (14, 15) comprises a first portion (14a, 15a) connected to and extending away from the central fencing wire securing portion (13a) and a second distal portion (16, 17) extending towards the central fencing wire securing portion (13a).
With respect to Claim 33, Peterson (annotated Figs. 1-4 on Page 15) discloses that rigidity of the coupling portions (14, 15) is set such as to allow a user to be capable of causing the coupling portions (14, 15) to penetrate through the apertures (11) of the metal fence posts using hand force (10).
With respect to Claim 34, Peterson (annotated Figs. 1-4 on Page 15) discloses a metal fence post (10) for receiving fencing wire (12), the metal fence post (10) comprising:
a surface (10a) against which fencing wire (12) may be secured; and
a plurality of discrete apertures (11) uniformly spaced along at least part of the length of the surface (10a),
wherein a portion (10b) of the metal fence post (10) extends in a direction generally perpendicular to a face of the surface (10a).
Claim 35, Peterson (annotated Figs. 1-4 on Page 15) discloses that the metal fence post (10) is sufficiently rigid such that the metal fence post (10) does not deflect when at least one of two coupling portions (14, 15) penetrates an aperture (11) of the metal fence post (10).
With respect to Claim 36, Peterson (annotated Figs. 1-4 on Page 15) discloses that the metal fence post (10) is in the form of an elongate member (10; tube) comprising an outer metal perimeter (O) and an inner hollow region (C) and wherein the apertures (11) are arranged along at least one face of the metal perimeter (O).
With respect to Claim 50, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Peterson (annotated Figs. 1-4 on Page 15) discloses a method of erecting a metal fence comprising the metal fencing system of Claim 1. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-17, 20-21, 26, 29-30, 32-39, 42-44, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (US 1,925,488).
With respect to Claim 1, Kern (annotated Figs. 1-3 on Page 20) discloses a fencing system comprising:
2a plurality of fence posts (5); and
3a plurality of retaining clips (A),
4wherein each fence post of the plurality of fence posts (5) comprises 5a plurality of discrete apertures (6) arranged to receive a coupling portion (7) of a retaining clip (A);  6and

Kern fails to expressly disclose that the plurality of fence posts are metal.
However, Applicant is reminded that it has been held to be within the general skill of a worker in the art of fences to select a known material (metal) on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 416.
It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to use posts made of metal for its durability and strength to support fixtures which may be mounted onto the posts.	With respect to Claim 2, Kern (annotated Figs. 1-3 on Page 20) discloses that the two coupling portions (7) are at opposing ends of the central fencing wire securing portion (10). 
With respect to Claim 3, Kern (annotated Figs. 1-3 on Page 20) discloses that at least one of the two coupling portions (7) is arranged to deflect in a first direction when penetrating an aperture (6) of a metal fence post (5) and to return to an un-deflected position once through the aperture (6).
With respect to Claim 4, Kern (annotated Figs. 1-3 on Page 20) discloses that each metal fence post (5) is sufficiently rigid such that the metal fence post (5) does not deflect when at least one of the two coupling portions (7) penetrates an aperture (6) of the metal fence post (5).
With respect to Claim 8, Kern (annotated Figs. 1-3 on Page 20) discloses that at least a subset of the apertures (6) are arranged in a line along one of the metal fence posts (5).
With respect to Claim 11, Kern (annotated Figs. 1-3 on Page 20) discloses that the apertures (6) are capable of contacting a portion of a coupling portion (7) to restrict free rotation of the coupling portion (7) relative to an aperture (6) when the coupling portion (7) is located in an aperture (6).

    PNG
    media_image4.png
    989
    751
    media_image4.png
    Greyscale

Claim 12, Kern (annotated Figs. 1-3 on Page 20) discloses that the apertures (6) are in the form of punched holes penetrating a wall of the metal fence posts (5).
With respect to Claim 13, Kern (annotated Figs. 1-3 on Page 20) discloses that the apertures (6) are in the form of drilled holes penetrating a wall of the metal fence posts (5).
It is to be noted that the limitations “punched” of Claim 12 and “drilled” of Claim 13 are considered product-by-process limitations. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 14, Kern (annotated Figs. 1-3 on Page 20) discloses that the metal fence posts (5) further comprises comprise a surface (5a) against which fencing wire (11) may be secured.
With respect to Claim 15, Kern (annotated Figs. 1-3 on Page 20) discloses that the plurality of discrete apertures (6) are uniformly spaced along at least part of the length of the surface (5a).
With respect to Claim 16, Kern (annotated Figs. 1-3 on Page 20) discloses that a portion (5b) of the metal fence posts (5) extends in a direction generally perpendicular to a face of the surface (5a).
With respect to Claim 17, Kern (annotated Figs. 1-3 on Page 20) discloses that in use fencing wire (11) is secured between the central fencing wire securing portion (10) and the surface (5a) against which fencing wire (11) may be secured.
With respect to Claim 20, Kern (annotated Figs. 1-3 on Page 20) discloses that the metal fence posts (5) are in the form of an elongate member (5) comprising an outer metal perimeter (O) defining a closed hollow inner region (C) with apertures (6) arranged along at least one face of the metal perimeter (O).
With respect to Claim 21, Kern (annotated Figs. 1-3 on Page 20) discloses that a face (top surface) of the elongate member (5) comprises a slot (S) extending along at least part of the length of the elongate member (5).
With respect to Claim 26, Kern (annotated Figs. 1-3 on Page 20) discloses that the elongate member (5) is a tube.
Claim 29, Kern (annotated Figs. 1-3 on Page 20) discloses that the coupling portions (7) extend in a generally perpendicular direction to an elongate axis (X) of the central fencing wire securing portion (10).
With respect to Claim 30, Kern (annotated Figs. 1-3 on Page 20) discloses that each of the coupling portions (7) comprises a first portion (9) connected to and extending away from the central fencing wire securing portion (10) and a second distal (7) portion extending towards the central fencing wire securing portion (10).
With respect to Claim 32, Kern (annotated Figs. 1-3 on Page 20) discloses that the retaining clip (A) is in the form of an elongate line having a straight central portion (10, when viewed on Fig. 1) and two generally V-shaped portions (7) at either end thereof, and
wherein apexes of the two V-shaped portions (7) extend in a same direction away from the straight central portion (10).
With respect to Claim 33, Kern (annotated Figs. 1-3 on Page 20) discloses that rigidity of the coupling portions (7) is set such as to allow a user to be capable of causing the coupling portions (7) to penetrate through the apertures (6) of the metal fence posts (5) using hand force.
With respect to Claim 34, Kern (annotated Figs. 1-3 on Page 20) discloses a fence post (5) for receiving fencing wire (11), the fence post (5) comprising:
a surface (5a) against which fencing wire (11) may be secured; and
a plurality of discrete apertures (6) uniformly spaced along at least part of the length of the surface (5a),
wherein a portion (5b) of the fence post (5) extends in a direction generally perpendicular to a face of the surface (5a).
Kern fails to expressly disclose that the plurality of fence posts are metal.
However, Applicant is reminded that it has been held to be within the general skill of a worker in the art of fences to select a known material (metal) on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 416.
It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.

With respect to Claim 35, Kern (annotated Figs. 1-3 on Page 20) discloses that the metal fence post (5) is sufficiently rigid such that the metal fence post (5) does not deflect when at least one of two coupling portions (7) penetrates an aperture (6) of the metal fence post (5).
With respect to Claim 36, Kern (annotated Figs. 1-3 on Page 20) discloses that the metal fence post (5) is in the form of an elongate member (5; tube) comprising an outer metal perimeter (O) and an inner hollow region (C) and wherein the apertures (6) are arranged along at least one face of the metal perimeter (O).
With respect to Claim 37, Kern (annotated Figs. 1-3 on Page 20) discloses a retaining clip (A) for a metal fence post (5), the retaining clip comprising:
a central fencing wire securing portion (10); and
two opposing coupling portions (7) arranged in use to cooperate with at least one aperture (6) of a metal fence post (5),
wherein at least one of the two opposing coupling portions (7) is arranged to deflect in a first direction when penetrating an aperture (6) of the metal fence post (5) and to return to an un-deflected position once through the aperture (6).
With respect to Claim 38, Kern (annotated Figs. 1-3 on Page 20) discloses that the two coupling portions (7) are at opposing ends of the central fencing wire securing portion (10).
With respect to Claim 39, Kern (annotated Figs. 1-3 on Page 20) discloses that the two coupling portions (7) extend in a generally perpendicular direction to an elongate axis (X) of the central fencing wire securing portion (10).
With respect to Claim 42, Kern (annotated Figs. 1-3 on Page 20) discloses that the retaining clip (A) is in the form of an elongate line having a straight central portion (10; when viewed on Fig. 1) and two generally V-shaped portions (7) at either ends thereof, and
wherein apexes of the two V-shaped portions (7) extend in a same direction away from the straight central portion (10).
With respect to Claim 43, Kern (annotated Figs. 1-3 on Page 20) discloses a line wire retaining clip (A) for a metal fence post (5), the line wire retaining clip (A) comprising:
a central line wire securing portion (10); and

With respect to Claim 44, Kern (annotated Figs. 1-3 on Page 20) discloses that the two coupling portions (7) are disposed at distal ends of the central line wire securing portion (10).
With respect to Claim 47, Kern (annotated Figs. 1-3 on Page 20) discloses that the each of the two coupling portions (7) comprises a first portion (9) connected to and extending away from the central line wire securing portion  (10) and a second distal portion (8) extending towards the central line wire securing portion (10).
With respect to Claim 48, Kern (annotated Figs. 1-3 on Page 20) discloses that each of the two coupling portions (7) is generally V-shaped and extends in a same direction away from the central line wire securing portion (10).
With respect to Claim 50, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Kern (annotated Figs. 1-3 on Page 20) discloses that a method of erecting a metal fence comprising the metal fencing system of Claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 987,485) in view of Odell (US 752,854). 
With respect to Claim 6, Peterson discloses the limitations set forth in Claim 1 but fails to disclose that the apertures are rectangular.
However, Odell (Figs. 1, 8, 13) teaches a fence post (1) having a fastening means for securing a wire (10) to the post, wherein the post includes apertures (7, 11) for the fastening means to be inserted therein, wherein the apertures (7, 11) can be circular (7 in Fig. 8) or rectangular (15 in Fig. 13).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the apertures of Peterson such that the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 1,236,150), Ferris (US 1,516,179), Peterson (US 987,485), and Kern (US 1,925,488) in view of Gerschwiller (US 3,861,247).
With respect to Claim 9, Daniels, Ferris, Peterson, and Kern discloses the limitations set forth in Claim 1 but fails to disclose that at least a subset of the apertures are arranged in two lines.
However, Gerschwiller (Fig. 1) teaches a fence post (14) with a fence wire (15) mounted thereon by a fastening means (13), wherein the fence post (14) is provided with at least a subset of apertures (16) arranged in two lines.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to provide each fence post of Daniels, Ferris, Peterson, and Kern with at least a subset of apertures arranged in two lines as taught by Gerschwiller for the purpose of accommodating several configurations (i.e., horizontal, vertical, diagonal) of attaching a fastening means. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 1,236,150) and Ferris (US 1,516,179) in view of Linford et al. (US 2005/0056822 A1).
	With respect to Claim 18, Daniels and Ferris each discloses the limitations set forth in Claim 1 but fails to disclose that one or more metal fence posts are configured to receive a reinforcing member.
	However, Linford et al. (Fig. 3A) teaches a post (106) having a cavity (112) and apertures (300), the post (106) is configured to receive a reinforcing member (100).
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute each posts of Daniels and Ferris with the post of Linford et al. capable of receiving a reinforcing member as a simple substitution of one well known post for another to yield the predictable resulting of erecting a fence system. Further, one of ordinary skill in the art would have been motivated to use the post of Linford et al. with the reinforcement member for the purpose of having a more rigid fence post.
Claim 19, Daniels and Ferries in view of Linford et al. discloses the limitations set forth in Claim 18 and Linford et al. (Fig. 3A) further teaches that the reinforcing member (100) is an I-shaped bar connected to the cavity (112) formed within the fence post (106).
	
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 987,485) and Kern (US 1,925,488) in view of Linford et al. (US 2005/0056822 A1).
With respect to Claim 18, Peterson and Kern each discloses the limitations set forth in Claim 1 but fails to disclose that one or more metal fence posts are configured to receive a reinforcing member.
	However, Linford et al. (Fig. 3A) teaches a post (106) having a cavity (112) and apertures (300), the post (106) is configured to receive a reinforcing member (100).
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include each posts of Peterson and Kern with the reinforcing member as taught by Linford et al. for the purpose of providing support to the posts.
	With respect to Claim 19, Peterson and Kern in view of Linford et al. discloses the limitations set forth in Claim 18 and Linford et al. (Fig. 3A) further teaches that the reinforcing member (100) is an I-shaped bar connected to the cavity (112) formed within the fence post (106).

Claims 22-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 987,485) and Kern (US 1,925,488) in view of Schwarzfeller et al. (US 4,910,933).
With respect to Claim 22, Peterson and Kern each discloses the limitations set forth in Claim 20 but fails to disclose that the elongate member is an elongate prism.
However, Schwarzfeller et al. (Figs. 1-4) teaches an elongate member or post (2) defining a partially closed hollow inner region, and that a round tube (d) and different prisms (square, rectangular, triangular, polygonal) are equivalents known cross-sectional shapes of posts in the art of fences
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify each elongate member of Peterson and 
With respect to Claim 23, Peterson and Kern in view of Schwarzfeller et al. discloses the limitations set forth in Claim 22 and Schwarzfeller et al. (Fig. 4) further teaches that the prism can be a triangular prism (b).
With respect to Claim 24, Peterson and Kern in view of Schwarzfeller et al. discloses the limitations set forth in Claim 22 and Schwarzfeller et al. (Fig. 4) further teaches that the prism can be a rectangular prism (a).
With respect to Claim 25, Peterson and Kern in view of Schwarzfeller et al. discloses the limitations set forth in Claim 22 and Schwarzfeller et al. (Fig. 4) further teaches that the prism can be a square prism (a).
With respect to Claim 28, Peterson and Kern each discloses the limitations set forth in Claim 1 but fails to disclose that the metal fence posts comprise a pair of channels extending along at least part of the length of the metal fence posts for receiving a reinforcement member.
However, Schwarzfeller et al. (Figs. 1-4 and Fig. 8) teaches an elongate member or post (2) defining a partially closed hollow inner region; that a round tube (d) and a square prism are equivalents known cross-sectional shapes of posts as shown in Fig. 4, wherein the square prism (a) comprises flanges (3), and wherein flanges (3) can point inward as shown in Fig. 8, forming a pair of channels extending along at least part of the length of the post (2), capable of receiving a reinforcement member.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify each post of Peterson and Kern such that the post is a square prism; Schwarzfeller et al. teaching round tube and square prism are equivalents known cross-sectional shapes of posts in the art of fences. Further, one of ordinary skill in the art would have been motivated to include each modified post of Peterson and Kern in view of Schwarzfeller et al. with flanges pointing inward and forming a pair of channels as further taught by Schwarzfeller et al. for the purpose of guiding a reinforcement member to be receive therein, providing a stable connection between the modified post and the reinforcement member.

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678